PER CURIAM.
The second amended petition seeking a belated appeal of the judgment and sentence rendered on March 28, 2013, in Es-cambia County Circuit Court case number 2012-CF-003094, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for services of counsel at public expense, the lower tribu*1243nal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
THOMAS, RAY, and SWANSON, JJ., concur.